Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on November 15, 2022 is acknowledged.  The traversal is on the ground(s) that groups would not require serious burden despite the different classification because the search I each group are the same and the classification was not provided in the restriction previously mailed.  This is not found persuasive in part because the search of the group III nucleic acid, eukaryotic expression vector, mammalian cell transformed, and process of producing the protein not only requires search in different classification but also the nucleic acid search requires in different nucleic acid databases.  However, the applicant argument of examining group I and II together is persuasive and group I and II are rejoined and previous restriction of group I and II are removed.   Examiner regrets the missing classification in the restriction set forth previously.  The classification for each group is set forth here.  Group I (A61K 38/178), Group II (C07K 2319/61); Group III (C12N 15/11).
The requirement is still deemed proper and is therefore made FINAL.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-9, 11-15, 17, 19, 25, 27, 30-31, 37-38 are pending.  Claims 10, 16, 18, 20-24, 26, 28-29, 32-36 are canceled.  Claims 15, 17, 19, 31, 37-38 are withdrawn.  Claims 1-9, 11-14, 25, 27, 30 are examined.

Claim Objections
Claims 1 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 3, 7, 9 , 13 recite “SEQIDNO:” which is a misspelling of SEQ ID NO: (spacing should be added).
Claim 2, 14 recite “SEQINO:” which is a misspelling of SEQ ID NO:.
Claim 3, 27 line 1, recite “)” but the bracket appears to be a misspelling.
Claims 5-7, 9, line 2, recite “)” but the bracket appears to be a misspelling.
Claims 13 recite “SEQIDNOs” which is a misspelling of SEQ ID NO: (spacing should be added).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "diagnostically useful moiety" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "diagnostically active moiety" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the lipid of the gas-filled microvesicle" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 25 and 27 limitation is encompassed by claims 1-9, 11-14, 30.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646